IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-151-CV



KIM BARROW,

	APPELLANT

vs.



JEFF BARROW,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 91-1274-F368, HONORABLE BURT CARNES, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll Not Participating
Dismissed on Appellant's Motion
Filed:  October 12, 1994
Do Not Publish